Citation Nr: 1706106	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  14-20 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to dependency status for the Veteran's spouse, N.L.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to August 1983.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In a letter decision, the RO notified the Veteran that his spouse could not be added as a dependent because he did not furnish copies of all divorce decrees or death certificates terminating their prior marriages.

The Board notes that the Veteran had previously attempted to add his spouse as a dependent by filing a claim in December 2004, but was denied in August 2005 for the same reason.  The Veteran did not appeal that decision, which became final.  He then filed a new dependency claim in March 2011.

Additionally, although the VA Form 21-22 appointed the American Legion as the Veteran's representative, beginning in November 2010, the California Department of Veterans Affairs (CDVA) was considered to be his representative.  Moreover, CDVA submitted a VA Form 646 in December 2015 on the issue on appeal.  Although a VA Form 21-22 was submitted in December 2016 confirming appointment of the American Legion as the Veteran's representative, it did not submit an informal hearing presentation on the issue on appeal.  However, the Board finds that, given the grant of benefits herein, the Veteran is not prejudiced in any way by the lack of such filing.


FINDINGS OF FACT

1.  On April 18, 1983, a California court entered a judgment of dissolution of marriage between the Veteran and his former spouse, K.L.

2.  On October 13, 1994, a California court entered a judgment of dissolution of marriage between the Veteran and his former spouse, M.L.

3.  On November 26, 1996, a California court entered a judgment of dissolution of marriage between N.L. (Veteran's current spouse) and her former spouse.

4.  On January 25, 1999, a California court entered a judgment of dissolution of marriage between the Veteran and his former spouse, S.L.

5.  The Veteran and N.L. resided in and were married in California on August 5, 2001.

6.  The preponderance of the evidence of record shows that the Veteran and N.L. were divorced from their former spouses and are currently legally married to each other.

CONCLUSION OF LAW

The criteria for entitlement to dependency status for the Veteran's spouse, N.L., have been met.  38 U.S.C.A. §§ 101(31), 103 (West 2014); 38 C.F.R. § 3.1(j), 3.204, 3.205 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Dependency Status

A "spouse' is defined for VA purposes as a person whose marriage to the veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(a) (2016).

Under 38 C.F.R. § 3.1(j), "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place, and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a).

When the claimant's statement concerning marriage conflicts with other evidence of record, additional evidence is required to accept a marriage as valid or as dissolved.  38 C.F.R. § 3.204(a)(2).  Where it is necessary to determine if a prior marriage was dissolved due to conflicting evidence in the record, proof of termination of a prior marriage can be shown by proof of death or a certified copy or certified abstract of a final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).

As an initial matter, the Board finds that the Veteran provided evidence of his marriage to N.L. on August 5, 2001, in the form of a copy of a marriage certificate issued by the County of San Bernardino, California.  

The Veteran's claim was previously denied by the RO because the Veteran reported four prior marriages on his marriage license, but only provided divorce decrees for two prior marriages to S.L. and M.L. He subsequently provided a divorce decree, dated April 18, 1983, dissolving his marriage with K.L, which then totalled 3 previous marriages for the Veteran.  

The Veteran explained that the notation on his August 2001 marriage license that he had had four previous marriages was erroneous.  He clarified that there were four prior marriages between himself and N.L.; however, he, himself, had only three prior marriages (and N.L. had one).  See September 2013 correspondence; May 2014 VA Form 9.  As such, he stated that all divorce decrees for his and N.L.'s prior marriages had been provided.

The Board finds that, in light of the Veteran's explanation of the error on his marriage license, the Veteran has provided evidence of termination of his prior marriages as well as N.L.'s prior marriages, and evidence of their current marriage which has been in existence for more than 15 years.  

It is pertinent to note that current law allows that VA will, with certain exceptions, accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent.  See 38 U.S.C.A. § 5124 (West 2014); 38 C.F.R. § 3.204 (a)(1) (2016).  There is no indication of a statement on its face that raises a question of its validity, nor is there a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationships in question.  38 U.S.C.A. § 5124 (c) (West 2014); 38 C.F.R. § 3.204 (a) (2)(2016).

Based on all evidence, taken as a whole, N.L. is recognized as the Veteran's current spouse and is entitled to receive dependency status based on her marriage to the Veteran.  38 U.S.C.A. § 5124 (West 2014); 38 C.F.R. §§ 3.204, 3.205, 3.206. (2016).

ORDER

The Veteran's current spouse, N.L., should be recognized as his dependent for VA purposes.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


